Exhibit 10.1
SEVERANCE COMPENSATION AGREEMENT
This agreement is entered into the 31st day of December, 2008, by and between
Citizens Business Bank (the “Bank”), and Edward Biebrich, Jr., Executive Vice
President of the Bank (the “Executive”).
Whereas, the Bank’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Bank’s Senior Management Committee, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a Change in Control (as defined herein) of CVB Financial
Corp. (the “Company”) or the Bank, a wholly owned subsidiary of the Company; and
Whereas, this Agreement sets forth the compensation which the Bank agrees it
will pay to the Executive upon a Change in Control and subsequent termination or
resignation of the Executive’s employment,
Now, therefore, in consideration of these promises and the mutual covenants and
agreements contained herein and to induce the Executive to remain employed by
the Bank and to continue to exert his best efforts on behalf of the Bank, the
parties agree as follows:
1. Compensation Upon a Change in Control.
     A. In the event that a Change in Control occurs during the Bank’s
employment of the Executive and
(i) the Executive’s employment is terminated by the Company or the Bank or any
successor to the Company or the Bank other than for Cause (as defined below)
within one (1) year of the completion of such Change in Control; or
(ii) the Executive resigns his employment for any reason within one (1) year of
the completion of such Change in Control;
including, but not limited to, circumstances in which the Executive is offered a
position with any successor to the Company or the Bank at or around the time of
such Change in Control but decides that he does not wish to accept such a
position and, as a result, the Executive suffers a job loss (either by
termination or resignation) within one (1) year of the completion of such Change
in Control;
the Executive shall receive an amount equal to two (2) times the Executive’s
annual base compensation for the last calendar year ended immediately preceding
the Change in Control, plus two (2) times the average annual bonus received for
the last two calendar years ended immediately preceding the Change in Control.
The Bank shall pay such amounts, less applicable withholdings, employment and
payroll taxes (which taxes shall be paid upon termination or

 



--------------------------------------------------------------------------------



 



resignation of Executive’s employment or at the time payments are made
hereunder, as required by law), in 180 equal monthly installments (without
interest or other adjustment) on the first day of each month commencing with the
first such date that is at least six (6) months after the date of the
Executive’s “separation from service” (as such term is defined for purposes of
Section 409A of the Internal Revenue Code pursuant to Treasury Regulations and
other guidance promulgated thereunder) and continuing for 179 successive months
thereafter. This payment schedule is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and shall be interpreted consistently
therewith.
B. The Executive may designate in writing (only on a form provided by the Bank
and delivered by the Executive to the Bank before Executive’s death) primary and
contingent beneficiaries to receive the balance of any payment under section 1.A
that are not made prior to the Executive’s death and the proportions in which
such beneficiaries are to receive such payment. The total amount of the balance
of such payment shall be paid to such beneficiaries in a single unreduced lump
sum payment made within ninety (90) days following the Executive’s death. The
Executive may change beneficiary designations from time to time by completing
and delivering additional such forms to the Bank. The last written beneficiary
designation on such form delivered by the Executive to the Bank prior to the
Executive’s death will control. If the Executive fails to designate a
beneficiary in such manner, or if no designated beneficiary survives the
Executive, then Executive’s payment balance shall be paid to the Executive’s
estate in an unreduced lump sum payment within ninety (90) days following the
Executive’s death.
2. Definitions.
A. Change in Control. For purposes of this Agreement, a “Change in Control”
shall deemed to have occurred if:
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or the
Bank possessing more than 50% of the total voting power of the Company’s or the
Bank’s stock; provided, however, it is expressly acknowledged by the Executive
that this provision shall not be applicable to any person who is, as of the date
of this Agreement, a Director of the Company or the Bank;
(ii) a majority of the members of the Company’s Board of Directors is replaced
during any 12 month period by directors whose appointment for election is not
endorsed by a majority of the members of the Company’s board prior to the date
of the appointment or election;
(iii) a merger or consolidation where the holders of the Bank’s or the Company’s
voting stock immediately prior to the effective date of such merger or
consolidation own less than 50% of the voting stock of the entity surviving such
merger or consolidation;

2



--------------------------------------------------------------------------------



 



(iv) any one person, or more than one person acting as a group, acquired (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
gross fair market value greater than 50% of the total gross fair market value of
all of the Bank’s assets immediately before the acquisition or acquisitions;
provided, however, transfer of assets which otherwise would satisfy the
requirements of this subsection (iv) will not be treated as a Change in Control
if the assets are transferred to:
(a) a shareholder of the Bank (immediately before the asset transfer) in
exchange for or with respect to its stock;
(b) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Bank;
(c) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Bank; or
(d) an entity, at least 50% of the total value or voting power is owned,
directly or indirectly by a person, or more than one person acting as a group,
that owns, directly or indirectly, 50% or more of the total value or voting
power of all the outstanding stock of the Bank.
Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control”, or a “change in the ownership of a substantial
portion of the assets,” of the Company or the Bank as such terms are defined for
purposes of Section 409A of the Internal Revenue Code and “Change in Control” as
used herein shall be interpreted consistently therewith.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any transaction which merely changes the jurisdiction of
incorporation of the Company or the Bank.
B. Cause. For purposes of this Agreement, the Bank shall have “Cause” to
terminate the Executive’s employment and shall not be obligated to make any
payments hereunder or otherwise in the event the Executive has:
(i) committed a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of Executive’s duties as an employee of the Bank;
(ii) grossly neglected or willfully failed in any way to perform substantially
the duties of such employment; or
(iii) acted or failed to act in any other way that reflects materially and
adversely on the Bank. In the event of a termination of Executive’s employment
by the Bank for Cause, the Bank shall deliver to Executive at the time the
Executive is notified of the termination of his employment a written statement
setting forth in reasonable detail the facts and circumstances claimed by the
Bank to provide a basis for the termination of the Executive’s employment for
Cause.

3



--------------------------------------------------------------------------------



 



3. Term.
This agreement shall terminate, except to the extent that any obligation of the
Bank hereunder remains unpaid as of such time, upon the earliest of:
(i) the termination or resignation of the Executive’s employment from the Bank
for any reason if a Change in Control has not occurred prior to the date of such
termination or resignation;
(ii) three (3) years from the date hereof if a Change in Control has not
occurred during such period;
(iii) the termination of Executives’ employment from the Bank for Cause within
one (1) year after a Change in Control;
(iv) one (1) year after a Change in Control if Executive is still employed with
the Bank or its successor; or
(v) after a Change in Control upon satisfaction of all of the Bank’s obligations
hereunder.
4. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
A. The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the effective date of termination or
resignation, or otherwise, by his engagement as a consultant or his conduct of
any other business activities.
B. The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any employment agreement or other plan, arrangement
or deferred compensation agreement, except as set forth in section 12 below or
as otherwise agreed to in writing by the Bank and the Executive.
5. Successor to the Bank.
A. The Bank will require any successor or assign (whether direct or indirect by
purchase or otherwise) to all or substantially all of the business and/or assets
of the Bank, by written agreement with the Executive, to assume and agree to
perform this Agreement in full. As used in this Agreement, “Bank” shall mean the
Bank as herein before defined and any successor or assign to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this section 5 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operations of law. Notwithstanding the assumption of this
Agreement by a successor or assign of the Bank, if a Change in Control (as

4



--------------------------------------------------------------------------------



 



defined in section 2.A above) has occurred, the Executive shall have and be
entitled from such successor to all rights under section 1 of this Agreement.
B. If the Executive should die while any amounts are still payable to him
hereunder, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s designated beneficiary(ies) or, if there are no
such designated beneficiary(ies), to the Executive’s estate. This Agreement
shall, therefore, inure to the benefit of and be enforceable by the Executive’s
designated beneficiaries, personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
6. Confidentiality.
The Executive shall retain in confidence any and all confidential information
known to the Executive concerning the Company and the Bank and its business so
long as such information is not otherwise generally known to the public through
no fault or breach of this Agreement by Executive.
7. Legal Fees and Expenses.
In the event of any judicial or nonjudicial proceeding (including arbitration)
of any dispute between the Bank and the Executive concerning the validity,
enforceability, interpretation or enforcement of this Agreement, the party that
does not prevail in such dispute shall pay to the prevailing party all legal
fees and expenses which the prevailing party may incur as a result of such
proceeding.
8. Limitation on Payments.
This Agreement is made expressly subject to the provision of law codified at 12
U.S.C. 1828 (k) and 12 C.F.R. Part 359 which regulate and prohibit certain forms
of benefits to Executive. Executive acknowledges that he understands these
sections of law and that the Bank’s obligations to make payments hereunder are
expressly relieved if such payments violate these sections of law or any
successors thereto.
In the event that the Company or the Bank enters into or has entered into a
Securities Purchase Agreement or other similar agreement with the United States
Department of Treasury as part of the Capital Purchase Program under the
Emergency Economic Stabilization Act of 2008 (“EESA”), the restrictions set
forth in this paragraph shall apply to any payments under this Agreement. Solely
to the extent, and for the period, required by the provisions of Section 111 of
EESA applicable to participants in the Capital Purchase Program under EESA and
the regulation issued by the Department of the Treasury as published in the
Federal Register on October 20, 2008, if the Executive is a “Senior Executive
Officer” within the meaning of Section 111 of EESA and the regulation issued by
the Department of the Treasury as published in the Federal Register on
October 20, 2008, then: (a) the Executive shall be ineligible to receive
compensation hereunder to the extent that the Compensation Committee of the
Board of Directors of the Company or the Bank determines this Agreement includes
incentives for the Executive to take unnecessary and excessive risks that
threaten the value of the Company or the Bank; (b) the Executive shall be
required to forfeit any bonus or incentive compensation paid to the

5



--------------------------------------------------------------------------------



 



Executive hereunder during the period that the Department of the Treasury holds
a debt or equity position in the Company or the Bank based on statements of
earnings, gains, or other criteria that are later proven to be materially
inaccurate; and (c) the Company and the Bank shall be prohibited from making to
the Executive, and the Executive shall be ineligible to receive hereunder, any
“golden parachute payment” in connection with the Executive’s “applicable
severance from employment,” in each case, within the meaning of Section 111 of
EESA and the regulation issued by the Department of the Treasury as published in
the Federal Register on October 20, 2008.
Notwithstanding any other provisions of this Agreement, if the Company’s
principal tax advisor determines that the total amounts payable pursuant to this
Agreement, together with other payments to which Executive is entitled, would
constitute an “excess parachute payment” (as defined in Section 280G of the
Internal Revenue Code), as amended, then the total payment under section 1.A
above (and proportionally each monthly installment thereof) shall be reduced to
the largest amount which may be paid without any portion of such amount being
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code.
9. Notice.
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid as follows:

     
If the Bank:
  Citizens Business Bank
 
  701 N. Haven Avenue, Suite 350
 
  Ontario, California 91764
 
  Attention: Christopher D. Myers, President and CEO

If to the Executive: At the address below his signature or such other address as
either party may have been furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
10. Validity.
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
11. Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

6



--------------------------------------------------------------------------------



 



12. Miscellaneous.
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Bank. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior to subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. Any and all
prior discussions, negotiations, agreements and/or severance agreements on the
subject matter hereof (i.e., severance pay upon separation from service
following a Change in Control), including, but not limited to, the Severance
Compensation Agreement between the Bank and the Executive dated March 15, 2006,
are merged and integrated into and are superseded by this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of California.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above,

          Citizens Business Bank    
 
       
By:
  /s/ Christopher D. Myers
 
Christopher D. Myers
President and CEO    

         
EXECUTIVE:
  /s/ Edward J. Biebrich, Jr.
 
Edward J. Biebrich, Jr.    
 
  EVP & CFO    

Address: 701 N. Haven Avenue
City and State: Ontario, California 91764

7